PER CURIAM.
Petitioner filed a petition for writ of ha-beas corpus seeking review of the trial court’s order revoking his pretrial bond. Petitioner contends and the state concedes that petitioner does not meet the requirements for pretrial detention pursuant to section 907.041(4)(b)4, Florida Statutes (1991). See also Gomez v. Hinckley, 473 So.2d 809 (Fla. 4th DCA 1985).
Accordingly, we grant the petition for writ of habeas corpus and remand this case with directions to the trial court to set a reasonable bond within 48 hours.
DOWNEY, LETTS and FARMER, JJ., concur.